 MOVING STORAGE NEGOTIATING COMMITTEE, ETC.387Upon the basis of the foregoing findings of fact,and upon the entire,record inthe case, I make the following:CONCLUSIONS OF LAW1.Local Union No. 156, Upholsterers'InternationalUnion of North America,AFL-CIO, isa labor organization within the meaning ofthe Act.2.By interrogation of employees,by telling employees that it knew who theadherents of the Union were,by threatening a plant shutdown and loss of jobs ifthe Union were successful in organizing the employees,by holding out to the em-ployees a reasonable expectation of a raise and paid lunch periods and holidays ifthe Union were unsuccessful,and by informing an employee that difficult workhad been assigned and would be assigned to an employee because of her supportof the Union,the Respondent has interferedwith,restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, and hasthereby engaged in unfair labor practices within the meaning of Section 8(a)(1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.4.TheRespondent did not commit an unfair labor practice within the meaningof Section8(a) (5) of the Act.[Recommendations omitted from publication.]Moving Storage Negotiating Committee and its Employer Mem-bersandVan & StorageDrivers Union,Local 389, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Ind.;General Truck Drivers,Chauffeurs&Helpers Union,Local 692, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Ind.; General Truck Drivers, Warehousemen & Help-ers Union,Local 235, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Ind.; andGeneral Teamsters,Sales Drivers, Food Processors,Ware-housemen&Helpers Union,Local 871, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,Ind.Case No. 21-CA-3891. January 22, 1962DECISION AND ORDEROn August 31, 1960, Trial Examiner Howard Myersissued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report together with a supporting brief, and the Gen-eral Counsel filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in the135 NLRB No. 54. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, and finds merit in certain exceptions to the Intermediate Reportfor the reasons discussed below.Pursuant to a charge filed on February 10, 1960, by the four Team-sterLocals.herein, a complaint was issued on April 8, 1960,1 againstthe Respondent, Moving Storage Negotiating Committee, allegingthat it had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) and (1) of the Act. Affirma-tively, the complaint alleges that the Committee has unlawfully re-fused to bargain on behalf of its employer-members with the localsconcerning the terms of certain equipment lease agreements.The Respondent Committee, on its own behalf, and not in behalfof any of the employers it represents, admitted the filing of the chargeand service upon it, but denied all other allegations of the complaint-It also alleged a number of matters as affirmative defenses.The Respondent Committee is comprised of four or five individualswho lneet periodically to negotiate bargaining contracts for approxi-mately 57 trucking companies based in the Los Angeles area, each ofwhich has given the Committee a written power of attorney to repre-sent it in all matters of collective bargaining.The four locals herein are the exclusive bargaining representativesof the employees of the companies, and since at least 1956 have bar-gained with the Committee on behalf of the individual employers who,delegated authority to the Committee to bargain for them. The indi-vidual powers of attorney to the Committee are worded in broadterms, to represent the particular employer "in all matters of collec-tive bargaining."However, for some years there has been an under-standing between Lyon (one of the truckingconcerns)and the Com-mittee that the Committee was not to negotiate with the Unions con-cerning equipmentleases, and,as a matter of practice, all contractsnegotiated by the Committee are subject to final approval by each ofthe employer-membersbefore they aresigned.At the hearing, testimony was introduced concerning the terms ofcertain leases of equipment by one employer, Lyon Van Lines,' andits operations under the leases.No evidence was presented concern-ing leaseoperations of any other employer in the multiemployer unit,although at the time the Unions made their demand for bargainingat least three or four other employers represented by the Committeehad similar operations,' and utilized equipmentleased from owner-Amendedon April 22, 1960.Lyon VanLines, engaged in interstate hauling, is the wholly owned subsidiary ofLyon Van and Storage Company.3 The TrialExaminer in his Intermediate Report, section III, 3,a, sketchesthe historyof the bargaining demands.During the 1956 negotiations the Unions proposedthat thecontractcontain a provision concerning lease operations.The Committeerefused to dis-cussthe matter,maintaining that it lacked authority to negotiate such a provision,since-only a "few companies"then had lease operations.The Unions thereupon inserted aclause on this subject in each of the contracts with five companiesThe companies struckthe clause and returned the contract to the Unions.In January 1960, the Seventh MOVING STORAGE NEGOTIATING COMMITTEE, ETC.389,operators, and there is nothing in the record to show that circum-stances have changed.The Trial Examiner found that the owner-operators under thelease agreements with Lyon Van Lines were not independent con-tractors, ,and, notwithstanding the limited nature of evidence adducedand the absence of process on the individual employers, he also foundthat the Committee and each individual employer bargaining throughthe Committee had violated Section 8(a) (5) and (1) of the Act byfailing to bargain with respect to terms of equipment leases.He ac-,'cordingly recommended that they be ordered to bargain and to cease.giving effect to any lease agreements extant.The Respondent Committee contends that the Trial Examiner erredin a number of respects. Specifically it asserts that the complaintshould have been dismissed because : (1) the individual employerswere necessary parties respondent; (2) the evidence was insufficient toestablish the Committee's obligation to bargain on a multiemployerbasis with respect to minimal terms of leases of equipment; (3) thedemand for bargaining was ill-defined and was for an inappropriateunit; (4) the Committee had no authority to, and therefore was notobligated to, bargain on minimal terms of a lease of equipment; (5)owner-operators of leased equipment are not employees, but inde-pendent contractors; and (6) the terms of a lease of equipment are not,amandatory subject of bargaining.The General Counsel, on the other hand, although conceding thatthe individual employers were not served, nonetheless contends thatsince the Board has jurisdiction over the Committee, which is the bar-gaining agent for the employers, an effective remedy can be achievedby an order directed solely against the Committee.Assuming that the subject matter of the lease agreements was a bar-gainable matter, we are nonetheless of the opinion that the complaintherein should be dismissed.Contrary to the General Counsel's con-tention, we believe that no proper order can be entered in this proceed-ing determining the Committee's authority to bargain on terms of leaseagreements, or the status of owner-operators as employees, withoutaffording affected individual employers an opportunity to appear and'defend their interests.'This was not done. The General Counsel thusconcedes that no order can be entered here finding that the individualCircuit Court of Appeals(273 F. 2d 402)denied enforcement of the Board's Order ofMay 25, 1959,which was based on bargaining demands as to National Van Lines byLocal 389.Thereafter Local 389 made demands for bargaining to Lyon, which, as theBoard subsequently determined, did not constitute a demand for bargaining in the appro-priate unit.In September 1959, Local 389 made demands to the Committee for bargain-Ing on behalf of Lyon,Republic,and Columbia Van LinesThe Committee repliedthrough its representative that the demand,among other things, did not request bargain-Ing with "all the companies involved"On November 30, 1959, the four locals joined indemands embracing the Committee's "member firms."This was renewed in January 1960.'Cf.Consolidated Edi8on Co of New York, Inc.v.N L.R B ,305 U.S. 197, 233. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers violated the Act, since they were not broughtin as parties-respondent.'Moreover, we are of the opinion that another serious impedimentexists to the entry of an order finding that the Committee refused tobargain in violation of the Act. It is clear that the Unions demandedthat the Committee bargain on behalf of all employers with leasearrangements who were part of the multiemployer unit. It is undis-puted that there are at least four of five employers who have leaseagreements with owner-operators.However, the only evidence con-cerning the status of owner-operators was with respect to those owner-operators under agreements with Lyon Van Lines.We cannot assumethat the same lease arrangements exist for the other employers, andthat all owner-operators are employees and none are independent con-tractors.It follows, therefore, that the evidence is insufficient to es-tablish that the Committee has refused to bargain on termsof leaseagreements in a multiemployer unit appropriate for such bargaining.Accordingly, we shall dismiss the complaint herein 6[The Board dismissed the complaint.]CHAIRMANMCCULLOCH andMEMBERFANNING,dissenting:We agree with the majority that the evidence concerning the leasearrangements of only one of the employers was insufficient to warranta finding as to the lessor-drivers of all such employers bargainingthrough the Committee.We would accordingly remand thecase forfurther hearing to receive such additional evidence and to afford theaffected individual employers an opportunity to appear and defendtheir interests.It is over 5 years since the Charging Parties commenced their effortsto bargain with one or more of these employers over the truck-leasingarrangements.The demand to the Committee for such bargaining forall its "member firms" on which this action is based was made over 2years ago.On remand the obvious procedural and evidential defiencies can becured without remitting the parties to the hazards of possible newlegal impediments that could attend the filing of new charges afterthe dismissal ordered by the majority.A remand would thereforeappear the preferable and more expeditious way, after these years, tobring before the Board for a decision the substantive issues in the caseon which the charging parties have sought a ruling.Cascade Employers Association,Inc,126 NLRB 1014.In dismissingthe complaintherein,we are notpassing on the merits of the sub-stantive issues in the case, nor doesour Orderprecludethe Charging Parties from filingnew charges. MOVING STORAGE NEGOTIATING COMMITTEE, ETC.INTERMEDIATE REPORT AND ,RECOMMENDED ORDER391STATEMENT OF THE CASEUpon a charge duly filed on February 10, 1960, by Van & Storage Drivers Union,Local 389, International Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Ind.; General Truck Drivers, Chauffeurs & Helpers Union,Local 692, International Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Ind.; General Truck Drivers, Warehousemen & Helpers Union,Local 235, International Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Ind.; and General Teamsters, Sales Drivers, Food Processors,Warehousemen & Helpers Union, Local 871, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, Ind., herein called theUnions, ,the General Counsel of the National Labor Relations Board, herein respec-tively called the General Counsel 1 and the Board, through the Regional Directorfor the Twenty-first Region (Los Angeles, California), issued a complaint, datedApril 8, 1960,2 against 'Moving Storage Negotiating Committee 3 and its EmployerMembers, herein called Respondents, alleging that Respondents had engaged in andare engaging in unfair labor practices within the meaning of Section 8(a) (1) and(5) and Section 2(6) and (7) of the National Labor Relations Act, as amendedfrom time to time, 61 Stat. 136, herein called the Act.Copies of the charge, complaint, amendment to complaint, and notice of hearingthereon were duly served upon Respondents and copies of the complaint, amendmentto complaint, and notice of hearing thereon were duly served upon the Unions.Specifically, the complaint, as amended, alleged that (1) since July 30, 1956, theUnions have been the collective-bargaining representatives of the employees of theCommittee's employer-members in a certain appropriate unit; and (2) since Febru-ary 2, 1960, Respondents although requested to do so on the previous January 27,refused to bargain with the Unions with respect to minimal conditions under whichcertain persons in the appropriate unit leased equipment to their respective employers.On April 21, 1960, Respondents duly filed an answer, on the following May 3 dulyfiled an amended answer, and on May 10 duly filed a second amended answer. Eachof the aforesaid documents, besides setting forth certain affirmative defenses, deniedthe commission of the unfair labor practices -alleged.Pursuant to due notice, a hearing was held at Los Angeles, California, from June 7through 10, 1960, before the duly designated Trial Examiner.The General Counsel,Respondents, and the Unions were represented by counsel and participated in thehearing.Full opportunity was afforded the parties to beheard,to examine andcross-examine witnesses, to introduce pertinent evidence, to argue orally at theconclusion of the taking of the evidence, and to file briefs on or before July 11,1960.4Briefs have been received from each party which have been carefullyconsidered.On July 20, 1960, the General Counsel filed a motion to correct certain inaccu-racies appearing in the stenographic report of the hearing.The motion is herebygranted and the motion papers are received in evidence as Trial Examiner's ExhibitNo. 1.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE COMMITTEE'S MEMBERSThe employer-members of the Committee are, and at all times material were,engaged in, among other things, moving household goods, merchandise, and thelike,between Los Angeles, California, and points located within and without theState of California.During the 12-month period immediately prior to the issuanceof the complaint herein the out-of-State services rendered by the Committee'semployer-members exceeded $50,000.1This term specifically includes counsel for the General Counsel appearing at thehearinga Under date of May 2, 1960, an amendment to complaint was served upon the parties.'Referred to herein as the Committee.-'4At the request of Respondents' counsel the time to file briefs was extended to andincludingAugust 1, 1960.' 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing facts, the Trial Examiner finds, in line withestablished Board authority, that Respondents are engaged in, and during all timesmaterial were engaged in, business affecting commerce within the meaning of Section2(6) and (7) of the Act and that their operations meet the standards fixed by theBoard for the assertion of jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Unions are labor organizations admitting to membership employees of themembers of the Committee.III.THE UNFAIR LABOR PRACTICESThe Refusal To Bargain Collectively With the Unions1.The appropriate unitThe complaint, as amended, alleged that all truckdrivers, packers, craters, orderfillers, checkers, warehousemen, loaders, helpers, and working foremen employed bythe Committee's members and within the jurisdiction of the Unions constituted, andnow constitute, a unit appropriate for the purposes of collective bargaining withinthemeaning of Section 9(b) of the Act.Respondents' second amended answerdenied the aforesaid allegation.Upon the entire record in the case, especially when consideration is given to thepast collective-bargaining history of the parties to the various contracts since 1951,the Trial Examiner is of the opinion, and find, that all truckdrivers, packers, craters,order fillers, checkers,warehousemen, loaders, helpers, and working foremen,excluding all other personnel during all times material, constituted, and now consti-tute, a unit appropriate for the purposes of collective bargaining within the meaningof Section 9,(b) of the Act, with respect to grievances, labor disputes, rates of pay,wages, hours of employment, and other conditions of employment.The TrialExaminer further finds that said unit insures to said employees the full benefits oftheir right to self-organization, to collective bargaining, and otherwise effectuatesthe policies of the Act.2.The Unions' majority status in the appropriate unitSince 1951, the collective-bargaining contracts covering the employees in theappropriate unit have contained a union-security clause and at all times since 1956,the Unions and the Committee's members have, with the possible exception of thosefirms employing less than 10 persons out of about 1,150 in the appropriate unit, exe-cuted union-security contracts, or have been giving full force and effect to said union-security contracts although not actually executing them.Under the circumstances, the Trial Examiner finds that during all times materialthe Unions were, and still are, the duly selected and designated representatives ofthe majority of the employees in the appropriate unit, and that, by virtue of Section9(a) of the Act, were at all times material, and still are, the exclusive representativesof all the employees in said unit for the purposes of collective bargaining withrespect to grievances, labor disputes, rates of pay, wages, hours of employment, andother conditions of employment.3.The refusal to bargaina.The pertinent factsFor almost a decade Local 389 and Local 692 5 have negotiated contracts withthe metropolitan Los Angeles area van and storage industry. Since 1953, the indus-trywide negotiations were carried on by the Committee, composed of four employeesof the companies and a permanent chairman, Ernest Dalany.6 The companies havealways executed identical powers of attorney specifically authorizing the Committeeto act on their behalf in collective-bargaining matters with the Unions representingthe persons in the appropriate unit.?Negotiations are opened when the Unions send a letter regarding the renewal,termination, or reopening to individual companies with whom they have collective-bargaining contracts with copies of said letters thereof to Dalany.Thereafter,s In 195'7 the geographicaljurisdictionsof Local389 andof Local692 In and around'Pomona, California, and Orange County weregivento Local 871 and Local235, respectively.e The personnel of the members of the Committeehave changed from time to time.7 The power of attorney of National Van Lines,Inc., is slightly different. MOVING STORAGE NEGOTIATING COMMITTEE, ETC.393negotiations are held and once they have been concluded, both negotiating groupsagree to recommend the acceptance of the agreed-to-terms to their respective groups.Once approved by the groups, the proposals are reduced to writing.The Unionsthen have the contract printed and send the printed copies thereof to Dalany who, inturn, distributes them to the companies for which the Committee holds powers ofattorney.Each company then signs a printed copy of the agreement and returns itto the Unions directly.An agreement was negotiated by the Unions and the Committee in 1951, andsupplements thereto were negotiated by said parties in 1954 and 1955.A new agree-ment was negotiated in 1956, by and between the Unions and the Committee and asupplement thereto was negotiated by them in 1959.The same negotiation pro-cedure has been substantially used since 1953; that is, after agreement has beenreached by the Unions and the Committee, the Unions print the contract, send theprinted contracts to Dalany, Dalany then sends a copy of the printed contract to eachcompany for which the Committee holds powers of attorney, the company then signsthe printed copy and returns it to the Unions.In addition to the Committee's negotiation activities with the Unions, the Com-mittee has met occasionally to discuss industry problems. In 1956, when the Unionsthreatened strike action during negotiations, the Committee informed the Unionsthat, in the event any economic action was taken against one employer, the otheremployers might be compelled to make "no work available" to members of theUnions.Apart from occasional meetings of the Committee to discuss industry problems,the day-to-day administration of the contracts concerning questions of industrywidenature has always been handled by Dalany as chairman of the Committee. For theseactivities,Dalany receives a yearly retainer from many of the Committee's members.In addition to these industrywide problems, Dalany handles the industrial relationsproblems of individual members of the Committee on an individual basis for whichDalany bills each of such companies separately on an hourly basis.All but two employers giving powers of attorney to the Committee and doingbusiness within the geographical jurisdiction of the Unions have executed or aregiving effect to the current union-security contract and the supplement thereto.Theexceptions are employers having 7 employees between them whereas the other em-ployers have about 1,150 persons in their employ.In 1953, and thereafter, the Unions requested bargaining as to lease-drivers agree-ments, but the request was "shuffled somewhere in the back."During the 1956 negotiations the Unions again proposed that the contract containa provision that leased operations should be permitted only when approved by theUnions.The Committee refused to discuss the matter maintaining that it lackedthe necessary authority to negotiate such a provision, since only a few companiesthen had lease operations.The Committee suggested that the Unions take the matterup with the individual companies having such operations.Acting upon the Committee's aforesaid suggestion, the Unions proposed to thecompanies having leased equipment 8 that the new bargaining contract containa clause to "provide leased operations to employees be permitted only when approvedby the Unions."The aforesaid five companies signed the 1956 contracts negotiatedby the Committee but deleted therefrom all reference to the above-quoted clause.The Unions then inserted section 3 under article XIV in each of the contracts with thefive named companies which section reads as follows:Any Company signatory to this Agreement who utilized the services of lease,sub-lease or owner-operators hereby agrees to negotiate with the Union all theterms and conditions of service rendered by said operators, upon demand by theUnion for such negotiations. In the event such negotiations do not result in anagreement covering services of such operators, the Union may, at its option,terminate this entire Agreement by giving thirty (30) days registered mailnotice to the Company.The said companies either refused to sign the contract unless the aforesaid section 3was eliminated or struck said section from the contract and returned the contractsto the Union. Local 389 has refused to sign a contract with four companies involved,but Local 692 subsequently executed a contract with Dean Van Lines withoutsection 3 being a part thereof.However, all five companies are giving full forceand effect to all of the provisions of the 1956-61 master collective-bargaining contractand the 1959 supplement thereto.8Namely, Columbia Van Lines, Inc. Lyon Van & Storage Company, Republic Van &Storage Company, National Van Lines,Inc, andDean Van Lines. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 1956, Local 389 filed a petition for certification with the Board's Twenty-firstRegion requesting certification as the collective-bargaining representative of NationalVan Lines, Inc.'s leased drivers.Local 389 won the Board-conducted election butNational refused to bargain with it concerning leased drivers.Hereafter an unfairlabor practice charge was filed against National.On May 25, 1959, the Board (123NLRB 1272) directed National to bargain with Local 389. On January 5, 1960, theSeventh Circuit (273 F. 2d 402), denied enforcement of the Board's Order of May 25,1959.The Unions then sought to bargain with Lyon with respect to questions arisingunder the equipment-leased agreements.Lyon refused to do so maintaining thatwhile it treated the lease drivers as its employees it maintained that any questionwhich might arise concerning said agreement was not bargainable. In short, Lyonrefused the Unions' request to bargain regarding its lease drivers or with respect toany provision of the lease agreements.Because of Lyon's aforesaid position, Local 389 filed a refusal to bargain chargewith the Board's Twenty-first Region.The Board (123 NLRB 734) in sustaining theTrial Examiner's recommendation that the complaint be dismissed in its entiretystated: "In affirming the Trial Examiner's finding that Respondent did not violateSection 8(a)(5) of the Act, we do so only on the ground that assuming that thesubjectmatter of the lease agreements are bargainable, the Union's request forbargaining, addressed to the Respondents alone, was too limited in scope and did notconstitute a demand for bargaining in the appropriate unit. In view of our dispo-sition of the case, we find it unnecessary to reach the question whether the Actobligated the Respondents to bargain with the Union with respect to the leaseagreements."Under date of September 4, 1959, Ray W. Frankowski, secretary-treasurer ofLocal 389, wrote Dalany as follows:You will recall my letter to you dated June 5, 1959 concerning the questionof bargaining for the owner-driver employees of several companies who conducttheir labor relations through your Association. In order to alleviate any mis-understanding that may have arisen from that letter, I wish at this time toclarify our position.At this time VAN & STORAGE DRIVERS, PACKERS & HELPERSUNION, LOCAL NO. 389 requests that your Association commence negotia-tions as to the wages, hours and other conditions of employment of the owner-driver employees at the following companies: LYON VAN LINES, INC., RE-PUBLIC VAN & STORAGE COMPANY and COLUMBIA VAN LINES.INC.Furthermore, we request that your Association negotiate with this LocalUnion as to the owner-driver employees of the above named companies as asingle unit,as distinguished from separate bargaining as to the owner-driveremployees of each of the three companies. In this regard, it is our position thatthe owner-driver employees of the above three named companies constitute anappropriate bargaining unit and any negotiations entered into between thisLocal Union and your Association should cover that classification of employeesof the three companies.We specifically exclude the owner-driver employeesof NATIONAL VAN LINES since they were certified as a separate bargainingunit, and the National Labor Relations Board in the present 98(x)(5) pro-ceedings has consistently treated those drivers as a separate unit.We can assure you that the owner-driver employees of the above three com--panes are members in good standing of this Local Union and have authorizedthis union to negotiate all terms and conditions of their employment, includingthe substantive terms of the individualleaseagreements.We would be, of.,course, willing to prove the fact of our majority support by making availableto you the membership cards we held from these employees, at such time andplace as is convenient for you. If we do not receive any response from youwithin ten days from receipt of this letter, we will deem this a refusal on your-part to negotiate as to the above classification of employees.-Under date of September 16, Dalany replied as follows:This is in reply to your letter dated September 4, 1959.As I informed you in my letter dated June 11, 1959 which was in reply to yourletter dated June 5, 1959, I have no association and neither myself nor anynegotiating committee of employers that I represent have any Power-of-Attorneyor authorization to deal with you concerning Owner-Drivers that have anyrelationship with any of the companies named in your letter.The NegotiatingCommittee which did negotiate with you for certain employers did so under atabor relations Power-of-Attorney executed individually by such employers with MOVING STORAGE NEGOTIATING COMMITTEE, ETC.395the authority to act on matters involving collective bargaining with the author-ized representatives of the employees of such employers who are within the.classifications embodied in the Agreement with Local No. 389 and/or LocalNo. 692.Furthermore, the status of such Owner-Drivers is that of independent con-tractors and not as employees.Furthermore, the request for negotiations is not for employees in an appropri-ate collective bargaining unit.The unit you propose contains less than all- thecompanies involved.In addition, as you know, bargaining has historically been not only with yourLocal No. 389 but also with Local No. 692 and recently with two more Localswhich were formerly a part of 389 and 692, and the bargaining has been on be-half of the employees of all companies under the jurisdiction of those Locals.Therefore, your request to commence negotiations must be declined.Under date of November 30, Irving Helbling, an economist associated with theUnions' Counsel's law firm, wrote Dalany as follows:It appears that the previous correspondence has been fruitless in promotingan agreement concerning our desire for further negotiations.You will recallthat at the conclusion of the 1956 negotiations the parties expressly left un-settled, and subject to further negotiations, the question of the Union's right torepresent employee drivers as to the conditions under which such drivers leaseequipment to the companies.To clarify any misunderstanding you may have, please be advised that VAN.&STORAGE DRIVERS UNION, LOCAL 389; GENERAL TRUCKDRIVERS, CHAUFFEURS, & HELPERS UNION, LOCAL 692; GENERALTRUCK DRIVERS, WAREHOUSEMEN & HELPERS UNION, LOCAL 235;.andGENERAL TEAMSTERS, SALES DRIVERS, FOOD PROCESSORS,WAREHOUSEMEN & HELPERS UNION, LOCAL 871 request that yourAssociation resume negotiations in behalf of your member firms in regard tothe minimum conditions under which employee-drivers lease equipment to theiremployers, or may do so in the future.Any such conditions negotiated wouldgovern the minimum conditions between your member firms and owner-driveremployees who are presently, or who may in the future, lease equipment to thecompanies.It is our objective, through such negotiations, to protect the negotiated wagescale against the possible undermining through diminution of the owner-drivers'wages for driving which might result from a rental which does not cover hisoperating costs.If you have any question that our request to negotiate does not relate to abargainable issue, we refer you to the decision of the Supreme Court of theUnited States in the matter ofLocal 24, Teamstersvs.Revel-Oliver,Vol. 3,L. Ed. 2d 312 (1959).Ifwe do not hear from you or your authorized representative withii ter}(10) days from receipt of this letter, we will deem it a refusal oil yQyr part tgnegotiate as to the matters mentioned above.Dalany replied to Helbling under date of December 10, as follows:The previous correspondence referred to in your letter dated November 30,1959, concerns the same subject matter as that contained in your present letterand that correspondence sets forth the many reasons why your present requestfor negotiations must onceagainbe denied.Nevertheless, I want to again call to your, attention the fact that I have noassociation and no authorization to deal with you concerning Owner-Driversinsofar as any leases or contracts concerning equipment which they might havewith any employers.Such Owner-Drivers are independent contractors, notemployees.Furthermore, your request for negotiations is not for employeesin an ap-propriate bargaining unit.For one thing, it apparently includes National VanLines, Inc. and as you know, that case is currently pending before the UnitedStatesCourt of Appeals.In no way do we admit the validity of any of your self-serving statements orother allegations contained in your letter, nor do we acknowledge that there hasbeen a misunderstanding to the clear language expressed in your prior corre-spondence.Contrary to your present statements, that correspondence makes itclear that you aren't interested solely, in neeotiatine "minimum conditions,"regardless of your now averred objective. In any event, your request must bedeclined for the various reasons stated. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDNothing in the Revel Oliver caseleadsus to believe anything contrary tothe statements we have already made.Under date of December 14, Helbling sent the following letter to Dalany:Thank you for your letter of December 10, 1959.While we did not ex-clude the employees of National Van Lines, Inc. from the group covered byour request of November 30, 1959, I am sure you realize thatit isnot possibleat this time to negotiate for the employees of that company in view of thepending litigation.As I believe we made clear in our letter of November 30, 1959, we wouldlike to conclude the negotiations, for employees of the company so that thecontracts can be completed and signed.As it appears to be your position thatthe Association will not bargain in regard to the minimum conditions underwhich employee drivers lease equipment to the members of the Association,we must seek a resolution of this question by filing a charge with the NationalLabor Relations Board alleging that the Association refused to bargain on anissue which we think is clearly one that is a subject of mandatory collectivebargaining.Under date of January 27, 1960, Helbling wrote Dalany as follows:As you know we have withdrawn the charge filed by us with the NationalLabor Relations Board so that we could have time to review the decision of the7th Circuit in the National Van Lines Co. case.After having reviewed that decision we wish to advise you that Van &StorageDriversUnion, Local 389, General Truck Drivers, Chauffeurs, &tHelpers Union, Local 692; General Truck Drivers, Warehousemen & HelpersUnion, Local 235; and General Teamsters,SalesDrivers,Food Processors,Warehousemen & Helpers Union, Local 871 request that your association re-sume negotiations in behalf of your member firms in regard to theminimumconditions under which employees of the member firms lease equipment totheir employers, or may do so in the future.Any such conditions negotiatedwould govern theminimum conditionsbetween your member firms and em-ployees classified as truck drivers, packers, craters, order fillers, checkers, ware-housemen, loaders,helpers,and working foremen who presently, or may inthe future, lease equipment to the companies.We are making this request inorder to protect the negotiatedwage scaleof theseemployees.Ifwe do not hear from you or your authorized representative within fivedays from receipt of this letter, we will deem it a refusal on your part tonegotiate as to the matters mentioned herein.Under date of February 2, Edwin H. Franzen, Esq., the Committee's counsel,wrote Helbling as follows:Thisis in responseto your letter, dated January 27, 1960, directed to Mr.Ernest Dalany.Your demand for bargaining is essentially the same as contained in yourprior demand, dated November 30, 1959, and the correspondence referred totherein, and for thatreason werefer to and incorporate herein Mr. Dalany'sreplies to thosedemands, includinghis letter to you, dated December 10, 1959.For all of the reasons set forth in those replies, we hereby deny your request.Furthermore, the "association" to which you refer never has engaged inbargaining for the purposes requested in your letter, and, therefore, it wouldhe impossible for such "association" to "resume" negotiations.On February 10, the Unions filed a refusal to bargain charge which gave rise tothe instant proceeding.Lyon has executed a power of attorney to the Committee. Its wholly ownedsubsidiary, Lyon Van Lines, Inc., has since about 1948 leased tractor and trailerequipment under agreement with the owners of such equipment.From the begin-ning of such lease operations until June 1, 1960, the substantive terms of theleases respecting the equipment have been the same, varying onlyas tothe amountof remuneration received under the lease.By the expressed terms of Lyon's lease agreements in effect prior to June 1,1960, Lyon had: "exclusive possession, control and use" of the equipment when itwas be&ng operated by or for Lyon; the "right to sub-lease [the equipmentl to car-rierswith whom it hasnegotiatedinterline agreements" where the equipment wasin the "exclusive possession, control and use of the sub-leasing carrier"; the right torequire theleasedriver to devote his equipment "exclusively to the service of[Lyon]in itstransportation of goods, wares and merchandise,loading and un- MOVING STORAGE NEGOTIATING COMMITTEE, ETC.397loading the same and delivering to destination, in accordance with the shipping con-tracts or bills entered into by [Lyon] with its consignors or consignees and in con-nection therewith, comply with all rules and regulations and instructions of [Lyon]."Further, under the terms of the agreement the lease driver was to hire any laborrequired incident to pick up loading and delivering of the shipments at his ownexpense and such labor was in Lyon's "employ and under its direction and control."The lease driver, furthermore, was to personally drive his equipment exclusivelyunless unforeseen circumstances required substitute drivers, in which event Lyonwas to be notified and "its approval obtained in advance of employment of any suchsubstitute driver."The lease driver and all substitute drivers and helpers were "in[Lyon's] employ under its direction and control."In addition, the lease driver was to load, unload, and set up all furniture "inaccordance with the tariffs, rules and regulations" of Lyon; was to receive fromLyon in full payment "for all services furnished by himself and employees underhis supervision, and his motor vehicle equipment," 49 percent of transportationcharges for tractor only, 54 percent of transportation charges for tractor plus semi-trailer, and 75 percent and 15 percent, respectively, of the applicable tariff rates forpacking and unpacking.The lease was subject to cancellation at anytime upon therequest of the lease driver or upon written notice of cancellation by Lyon.Moreover, the lease agreement provided that: Lyon would furnish at its ownexpense public liability and property damage insurance, while the lease driver wouldfurnish fire. theft. and collision insurance in the amounts which Lyon specified:Lyon might charge the lease driver, at Lyon's discretion, $50 for claims for loss ordamage to shipments; the lease driver, at his own expense, would keep his equip-ment in good condition and maintain it; and the lease driver would pay the cost ofoperation of the equipment, including property tax, fuel tax, excise and use tax, andvehicle tax as required by the States of California and Arizona, while Lyon wouldpay for all permits, certificates or franchises when necessary, including State licensesother than the vehicle licenses required by California and Arizona.While leasing equipment from these drivers, Lyon has considered and presentlyconsiders them as employees for the purposes of the collective bargaining agreementwith the Unions, requiring the lease drivers to belong to the Unions under the union-security clause, paying them wages and daily subsistence at the rate called for by thecollective-bargaming agreement, although charging these wages to the lease drivers'the share of the revenue earned under the lease agreement, paying social securitytaxes on the wages, making security fund payments and pension plan paymentsrequired for employees under the collective-bargaining agreement, making with-holding tax deductions on the wages paid the lease drivers, and treating the leasedrivers in the same manner as it treats its hourly paid nonlease drivers, insofar asseniority, the company long-line dispatch system, and the company pension planare concerned.Effective June 1, 1960, without notification or consultation with the Unions, Lyonpresented its lease drivers with a new lease agreement different in some detail fromitspredecessor.9The new agreement referred to Lyon as carrier and the lease driver as contractor,rather than referring to them as lessee and lessor as had been the case in the prioragreement.Furthermore, Lyon added a provision, to the effect that the partiesintended to create by the new contract the relationship of carrier and independentcontractor and not an employer-employee relationship, and that neither the con-tractor nor his employees are tc. be considered the employees of the carrier, insofaras the subject matter of this "contract is considered."The new agreement alsoprovides: that Lyon "shall have such exclusive possession, control and use of [thelease-operator equipment] and shall assume such responsibility in respect theretoto the extent required by the rules and regulations in the Interstate CommerceCommission"; that Lyon "shall have the right to subcontract said equipment to othercarriers with whom it has negotiated interline agreements"; that the lease operator"will devote said equipment to the service of [Lyon] in its transportation of goods,wares, and merchandise, loading and unloading the same and delivering to destina-tion in accordance with the shipping contracts or bills entered into by [Lyon] withits consignors or consignees; in connection therewith comply with all rules and regu-lations and instructions of [Lyon]"; that the lease operator "will be responsible forany labor required incident to pick-up loading and delivery of shipments.Suchlabor shall be in the [lease driver's] employ, under its direction and control andU It Is Lyon's contention that this new lease agreement was initiated to clarify therelationship between it and its lease drivers and also to reflect the long-standing practicebetween them. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDat its own expense"; that in performing the lease the lease driver "shall direct theoperation of its equipment in all respects and shall determine the method, meansand manner of performing the contract, including such matters as choice as any law-ful routes, the number of drivers and helpers per unit of equipment, points ofservice of equipment, rest stops, etc."; that the lease driver "shall be solely re-sponsible for the direction and control of its drivers and helpers including theirconforming to all rules and regulations of the Interstate Commerce Commission andall other regulatory bodies"; and that the lease drivers will be responsible for loadingand unloading and setting up all furniture taken apart for shipping purposes "inaccordance with the tariffs, rules and regulations."With respect to remuneration the new lease provides that the lease driver shallreceive from Lyon, in full payment for "the services furnished by the driver, thecontractor's employees and his motor vehicle equipment" an amount in accordancewith a percent of revenue provisions contained in the old lease agreement.In addition to providing for its termination upon 30 days' written notice by theparties, the new lease generally requires: that Lyon will furnish, at its own expense,public liability and property damage insurance and cargo insurance while the leasedriver will furnish fire, theft, collision, and other insurance; that Lyon may chargethe lease driver up to $50 for any claim of loss or damage to shipments; that theleasedriver will, at his own expense, maintain his equipment and pay daily operatingcosts, including property, fuel, highway use tax, resident vehicle tax andlicenses,vehicle licenses required by the States of California and Arizona, whereas Lyon willobtain all California and Arizona permits, certificates, and franchises necessary to;the operation of the leased equipment.b.Concluding 'findingsUpon the basis of the credited evidence, as epitomized above, and upon the recordas a whole, the Trial Examiner is convinced, and finds, that the Committee andeach employer member thereof who had given the committee a power of attorney tobargain collectively on its behalf with the Unions violated Section 8(a)(5) and (1)of the Act, by refusing to bargain collectively with the Unions respectingminimal'conditions under which the employees of the van and storage companies here in-volved leaseequipment to said companies.10IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Committee and its employer members set forth in section III,above, occurring in connection with the business operations of employer membersof the Committee described in section I, above, have a- close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and, such,of them as have been found to constitute unfair labor practices, tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Committee and its employer-members have engaged incertain unfair labor practices, it will,be recommended that they be ordered to ceaseand desist therefrom and take certain affirmative action.designed to effectuate thepolicies ofthe Act.-In the opinion of the Trial Examiner it is appropriate that the Committee anditsemployer-members be required to bargainwiththeUnions as the exclusivebargaining representatives of the employees in the appropriate unit with respect to,minimal conditions under which employees lease equipment to the Committee'semployer-members.The Trial Examiner is further of the opinion that individualagreements between certain of the Committee's employer-members and certain leasedrivers,dealingwith terms and conditions of employment,and a collective-bargaining contract between those employers and the Unions as exclusive bargaining'representatives,aremutually inconsistent conceptions.The individual contracts-"obviously must yield or the Act would be reduced to a futility."11As a con-sequence,it is necessary that the Committee and its employer-members be orderedto cease giving effect to the individual lease agreements.10 Smith's Van & Transport Company,Inc, and Smith's Transfer and Storage Company,.Inc,126 NLRB 1059--11 J. I.Case Company v. N L R.B.,321 U.S. 322, 337. BEISER AVIATION CORPORATION399CONCLUSIONS OF LAW1.The Unions are labor organizations within the meaning of Section 2(5) ofthe Act.2.All truckdrivers, packers, craters, order fillers, checkers, warehousemen, loaders,helpers, and working foremen employed by the employer-members of the Committeeand within the jurisdiction of the Unions, excluding all other personnel constitute,and at all times material constituted,a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act.3.At all times material since July 30, 1956, the Unions have been the exclusivebargaining representatives of all employees in the aforesaid unit within the meaning,of Section 9(a) of the Act.4.By failing to bargain collectively with the Unions as the exclusive bargainingrepresentatives of the employees in the appropriate unit and by entering into indi-vidual contracts with the lease drivers, the Committee and its employer-membershave engaged in and are engaging in unfair labor practices within the meaning ofSection 8(a)(1) and(5) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Beiser Aviation CorporationandMillwright and MachineryErectors Local Union No. 2219,of the United Brotherhoodof Carpenters and Joiners of America,AFL-CIOandMooreAir Base Independent Employees Association, Party to theContract.Case No. 23-CA-970. January 23, 1962DECISION AND ORDEROn August 24, 1960, Trial Examiner Vincent M. Rotolo. issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom.and take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the General Counsel and the.Respondent filed exceptions to the Intermediate Report.The Gen-eral Counsel filed a brief in support of his exceptions and partly insupport of the Intermediate Report and Respondent filed a briefin support of its exceptions.Pursuant to the provisions of Section 3(b) of the Act,, the Boardhas delegated its powers in connection with this case to a threemember panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted..The rulings are hereby affirmed. The Board has considered the Inter-mediateReport, the exceptions and briefs, and theentire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following additions andmodifications.135 NLRB No. 33.